Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/904,775 filed on August 25, 2021.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Election/Restrictions
5.	Applicant’s election of claims 1-4, 8-13, 19-20 w.r.t. species I (Figs. 2, 5) in the reply filed on 08/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claims 5-7, 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species claims, there being no allowable generic or linking claim.

Close of Prosecution on the Merits
7.	The following claims 1, 4, 10, 12, 13, 20 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/clarify the claim languages as underlined.
Claim 1. (As interpreted) A semiconductor element comprising:
a semiconductor substrate;
a first amplifier and a second amplifier 
a first reference potential bump provided on a main surface of the semiconductor substrate, and connecting the first amplifier and a reference potential to each other;
a second reference potential bump provided on the main surface of the semiconductor substrate, and adjacent to the first reference potential bump in the first direction, and connecting the second amplifier and the reference potential to each other; and
a rectangular bump provided on the main surface of the semiconductor substrate, provided between the first reference potential bump and the second reference potential bump in a plan view from a direction perpendicular to the main 
wherein the second width of the rectangular bump is larger than a width of at least one of the first reference potential bump and the second reference potential bump in the second direction.
Claim 4. (As interpreted) The semiconductor element according to claim 1, wherein each of the first amplifier and the second amplifier includes a plurality of transistors arrayed in the first direction, and
each of the first reference potential bump and the second reference potential bump is disposed in a region overlapping the plurality of the transistors, and is configured 
Claim 10. (As interpreted) The power amplification device according to claim 9, further comprising:
a plurality of second wirings provided in an inner layer of the insulating substrate, laminated with the plurality of the first wirings with a dielectric layer interposed between the plurality of first wirings and the plurality of second wirings, and separated from each other; and
a third wiring laminated with the plurality of the second wirings with a dielectric layer interposed between the plurality of second wirings and the third wiring, and 
wherein the rectangular bump is electrically connected to the first reference potential bump and the second reference potential bump with the third wiring commonly provided and interposed between each of the first reference potential bump and the second reference potential bump and the rectangular bump.
Claim 12. (As interpreted) The semiconductor element according to claim 2, wherein each of the first amplifier and the second amplifier includes a plurality of transistors arrayed in the first direction, and
each of the first reference potential bump and the second reference potential bump is disposed in a region overlapping the plurality of the transistors, and is configured 
Claim 13. (As interpreted) The semiconductor element according to claim 3, wherein each of the first amplifier and the second amplifier includes a plurality of transistors arrayed in the first direction, and
each of the first reference potential bump and the second reference potential bump is disposed in a region overlapping the plurality of the transistors, and is configured 

a plurality of second wirings provided in an inner layer of the insulating substrate, laminated with the plurality of the first wirings with a dielectric layer interposed between the plurality of first wirings and the plurality of second wirings, and separated from each other; and
a third wiring laminated with the plurality of the second wirings with a dielectric layer interposed between the plurality of second wirings and the third wiring, and commonly provided at a position further away from the first surface than the plurality of the second wirings,
wherein the rectangular bump is electrically connected to the first reference potential bump and the second reference potential bump with the third wiring commonly provided and interposed between each of the first reference potential bump and the second reference potential bump and the rectangular bump.
8.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
9.	Claims 1-4, 8-13, 19-20 would be considered allowable once the above mentioned claim languages in section 7 as underlined be amended.
10.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor element, comprising:
....
a rectangular bump provided on the main surface of the semiconductor substrate, provided between the first reference potential bump and the second reference potential bump in a plan view from a direction perpendicular to the main surface, and configured a second width in a second direction orthogonal to the first direction is larger than a first width in the first direction,
wherein the second width of the rectangular bump is larger than a width of at least one of the first reference potential bump and the second reference potential bump in the second direction.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819